Title: Thomas Barclay to John Adams, 27 Mar. 1786
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Madrid

              27th. March 1786—
            
          

          I arrived here the 10th. and expect to
            be able to proceed to Cadiz in a few days, the Copys of three short Letters which I
            wrote to Mr. Jefferson, will place before you our Progress
            untill this day, when I had the pleasure of receiving through the hands of Mr. Carmichael The King[s] Letter to the Emperor; informing him
            that it would be better the Peace should be made in Morocco than in Spain, and
            recommending the Object of the Mission to His Majesty’s Attention. The Count De Florida
            Blanca has also sent me Letters to General O-Riely at Cadiz, to the Consul General of
            Spain at Morocco, & to one of the Spanish Fathers placed at Mequinez for the
            Redemption of Captives; In short I have the greatest Reasons to be pleased with the Part
            this Count has taken in the Affair which I think reflects much honor on Mr. Carmichaels Influence and Attentions. To shew you at once
            the State in which I found the Business with Morocco situated on my arrival here, I send
            you Copy of a Letter written by the Count De Florida Blanca to Mr. Carmichael offering the intervention of His Catholic Majesty on the Idea of
            the Business being done here, with Mr. Carmichaels Reply,
            And I have now to add that I shall set forward with the most flattering prospects of
            success, hoping soon to be able to give you a satisfactory Account of the Business being
            finished; It will not perhaps be in my Power to write you very often, there are at this
            Place and at Vitoria persons appointed to translate or decypher every suspicious paper
            & from them little can escape. Nothing new of consequence will probably arrise
            untill I reach Morocco. If I [am] ablee to close the treaty to my satisfaction, I shall
            send it to you by Land and remain in Africa or Spain untill you return it with the
            Ratification, and I embrace this Opportunity of offering my services if you want them,
            at Tunis & Tripoli, where I am certain this Court will on application give its
            weight to the Person employed at those places—If you should think my going farther than
            Morocco necessary, let me know as soon as possible your Intentions, that I may arrange
            Matters accordingly, and avail myself of the Disposition which this Court shews to serve
            us; Please to put your Letters under Cover to Mr. Carmichael
            unsealed that he may be at once Master of the Subject; situated as we are, we cannot
            leave this without being presented, which will be done I expect in a few days by the
            French Ambassador, when we will continue our Journey; but the Roads to Cadiz are in such
            shocking order that the Gentleman by whom I now write has been twenty four days coming
            from thence.
          Mr. Lamb purchased a Vessel of about 50
            Tons at Barcelona, and sailed for Algiers the Eleventh with a Wind capable of placing
            him in Port the next day; He went under Spanish Colors which I hope may protect him,
            tho’ there is no Peace hitherto signed between the two Countries.
          A Person is expected every hour from Algiers who will be able to
            give a particular Account of Mr. Lamb, if I am so lucky as
            to see him, I will transmit you what I can learn and Mr.
            Carmichael will give you all the information he can collect—
          I am with great respect / Dear Sir / Your Most obed serv.
          
            
              Thos Barclay
            
          
        